DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 25 August 2022, to the non-final rejection dated 26 May 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 

Applicant’s amendment has excluded from scope the species cited in the previous office action. The search has been further extended to encompass those species cited in the prior art rejections below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 1-5 and 20-21 are pending and rejected.
Claims 6-17 and 26-34 are pending but withdrawn from consideration as drawn to non-elected subject matter.
Claims 18-19 and 22-25 were cancelled by the Applicant.

Claim Objection
Claim 1 is objected to over the following issue.
The claim defines the R3 group as “H, methylene, or C1-6 alkyl”.
The “methylene” is extraneous in view of the present amendment which deletes the only limitation which previously required this feature:
“when n2 is 0, R3 is methylene, and the A3 is optionally substituted with C1-6 alkyl, the R3 and the C1-6 alkyl together with the atoms to which they are attached, form a 6- to 8-membered heterocycle”
The Examiner suggests that “methylene” be deleted as an option for R3 in the interests of clarity and brevity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 1328752-54-0, “2-Methoxy-N-[[5-(2-thienyl)-1,3,4-oxadiazol-2-yl]methyl]benzamide”, Entered STN 06 Sept 2011.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This ground of rejection was traversed in the response as being excluded by the amendment requiring “when A3 is phenyl substituted with methoxy, A3 is substituted with 2 or 3 substituents”.  The compound was deleted from claim 21 such that claim 21 is no longer anticipated by the reference.  
The methoxyphenyl compound is no longer in scope of claim 1. However, claim 1 recites “a prodrug thereof” with respect to the claimed compound.
The RN 1328752-54-0 substance is construed as a “prodrug thereof” of a claim 1 compound, per paragraph 70 of the specification, at least since in vivo de-methylation of the compound provides for a claimed compound of formula I wherein A1 is thiophen-2-yl; A2 is 1,3,4-oxadiazol-2,5-diyl; n1 is 1, each of R1 and R2 independently is H; m1 is 0, m2 is 1, Y is C; R3 is H; n2 is 0; and A3 is phenyl substituted with hydroxy.
The prodrug thereof is within scope of dependent claims 2-5 and 21 at least since a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  

[2] Claims 1-5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 1219157-87-5, “Methyl 5-(4-fluorophenyl)-α-[(4-methylbenzoyl)amino]-1,3,4- oxadiazole-2-acetate”, Entered STN 15 April 2010: 

    PNG
    media_image2.png
    519
    515
    media_image2.png
    Greyscale

The disclosed compound represents either a pharmaceutically acceptable “ester” or “prodrug” of a compound of formula I; wherein A1 is phenyl substituted with halogen; A2 is 1,3,4-oxadiazol-2,5-diyl; n1 is 1, each of R1 and R2 independently is H; m1 is 0, m2 is 1, Y is C; R3 is H; n2 is 0; and A3 is phenyl substituted with C1 alkyl. 
Claim 1 encompasses a pharmaceutically acceptable “ester” or “prodrug” of a compound of formula I and claims 2-5 depend from claim 1. Since a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers, claims 2-5 also encompass esters and prodrugs. 
The ester moiety -CO2CH3 is attached to a carbon atom of the claimed compound. The compound is therefore an ester thereof. A methyl ester is pharmaceutically acceptable at least since hydrolysis releases methanol. 
The attached ester represents a “prodrug” since hydrolysis to the acid and subsequent decarboxylation can occur upon in vivo administration to produce the parent compound of formula I. 
Regarding claim 21, the compound is disclosed as being a member of a “chemical library” from the collection of chemicals offered by a fine chemical supplier. Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".



[3] Claims 1-5 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, Record for RN 1328569-51-2, “2-Methyl-N-[[5-(2-thienyl)-1,3,4-oxadiazol-2-yl]methyl]benzamide”, Entered STN 05 Sept 2011 (listed on PTO-892 dated 26 May 2022 on page 3 of 5 as reference W): 

    PNG
    media_image3.png
    255
    703
    media_image3.png
    Greyscale

The disclosed compound is listed in examined claim 20 by name and is identical to example 39 of the specification with the same name. 
The compound reads on claims 1-5 as a species of the Markush of formula I wherein A1 is thiophen-2-yl; A2 is 1,3,4-oxadiazol-2,5-diyl; n1 is 1, each of R1 and R2 independently is H; m1 is 0, m2 is 1, Y is C; R3 is H; n2 is 0; and A3 is phenyl substituted with C1 alkyl. 
Regarding claim 21, the compound is disclosed as being a member of a “chemical library” from the collection of chemicals offered by a fine chemical supplier. Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “composition".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625